Appeal from a judgment of the Schenectady County Court rendered June 22, 1950, convicting defendant of the crime of attempted sodomy after trial upon an indictment for sodomy. We find the trial free from error and the evidence ample to sustain the jury’s finding. The court’s charge was clear, complete and eminently fair; no exceptions were taken to it and defendant’s requests to charge were granted. The sentence imposed was proper. Counsel assigned to prosecute this appeal carefully examined the record and frankly states that he finds no error in the rulings during the trial, in the court’s charge or in the sentence and no indication that defendant did not receive a fair and impartial trial. Judgment of conviction unanimously affirmed. Present — Bergan, J. P., Coon, Halpern, Zeller and Gibson, JJ.